EXHIBIT 10.1
 
PURCHASE AGREEMENT




THIS AGREEMENT is made as of the 17th day of October, 2006, by and between PSI
Corporation (the “Company”), a corporation organized under the laws of the State
of Nevada, with its principal offices at 7222 Commerce Center Drive, Suite 240,
Colorado Springs, Colorado 80919, and Lazarus Investment Partners LLLP, a
Delaware limited liability limited partnership, with its principal offices at
2401 East Second Avenue, Suite 400, Denver, Colorado 80206 (the “Purchaser”).


IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:


SECTION 1. Authorization of Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Purchaser will purchase from the Company and
the Company will sell to the Purchaser 5,000,000 shares of Common Stock
(“Purchased Shares”) and two stock purchase warrants (“Warrants”) exercisable
for an aggregate of 5,000,000 shares of Common Stock (subject to adjustment,
“Warrant Shares”), for an aggregate purchase price of $500,000.00. Each of the
Warrants will be in the form delivered contemporaneously herewith, will be
exercisable for a period of five years (subject to earlier termination as
provided therein), commencing on the date of issuance, and will be exercisable
for 2,500,000 shares of Common Stock, subject to adjustment as provided therein.
The initial exercise prices under the Warrants will be $.15 and $.20 per share,
respectively, subject to adjustment as provided in the Warrants.


SECTION 2. Closing. The closing of the purchase and sale (“Closing”) shall take
place on the date of this Agreement (“Closing Date”) and shall be consummated by
mail or otherwise in accordance with arrangements reasonably acceptable to
counsel for the Purchaser and counsel for the Company. At the Closing, the
Company will deliver to the Purchaser the Warrants and certificates representing
the Purchased Shares, registered in the name of the Purchaser, and the Purchaser
will deliver to the Company the purchase price therefor by wire transfer or
check payable to the order of the Company. The Purchaser’s obligations at the
Closing are subject to the following conditions, any one or more of which may be
waived by the Purchaser:


(a) Each of the representations and warranties of the Company made herein shall
be accurate as of the Closing Date and the Purchaser shall have received a
certificate from the Company’s chief executive officer and chief financial or
accounting officer to that effect.


(b) The Purchaser shall have received certified copies of (i) resolutions of the
directors of the Company in form and substance satisfactory to counsel to the
Purchaser with respect to the authorization of this Agreement and the
transactions referred to herein, and (ii) the Company’s bylaws and articles of
incorporation, both as amended and in effect on the Closing Date.


(c) The execution by the Company of a management rights letter reasonably
satisfactory to the Purchaser.


(d) Fulfillment, in all material respects, of those agreements and undertakings
of the Company to be fulfilled prior to or at the Closing.



--------------------------------------------------------------------------------


 
SECTION 3. Representations, Warranties, and Covenants of the Company. Except as
qualified on the Schedule of Exceptions attached hereto, the Company hereby
represents and warrants to, and covenants with, the Purchaser as follows:


3.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing, and in good standing under the laws of the State
of Nevada and the Company is qualified to do business as a foreign corporation
and in good standing in each jurisdiction in which qualification is required,
except where failure to so qualify would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (as defined herein).
The material subsidiaries of the Company are listed on Schedule 3.1 to the
Schedule of Exceptions (each a “Subsidiary” and collectively, the
“Subsidiaries”). Each Subsidiary is a direct or indirect wholly owned subsidiary
of the Company. Each Subsidiary is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of organization and is qualified to
do business as a foreign entity in each jurisdiction in which qualification is
required, except where failure to so qualify would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. For purposes
of this Agreement, the term “Material Adverse Effect” shall mean a material
adverse effect upon the business, financial condition, properties or results of
operations of the Company and its Subsidiaries, taken as a whole.


3.2 Authorized Capital Stock. Immediately prior to the Closing, the authorized
capital stock of the Company will consist solely of 5,000,000 shares of
Preferred Stock, par value $.001 per share, none of which are outstanding, and
300,000,000 shares of Common Stock, par value $.001 per share, 66,962,747 of
which are issued and outstanding. The issued and outstanding shares of the
Company’s Common Stock have been duly authorized and validly issued, are fully
paid and non-assessable, have been issued in compliance with all federal and
state securities laws, and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities. Other
than pursuant to plans or agreements described in the SEC Documents (as defined
in Section 3.18) or the Schedule of Exceptions (collectively, “Disclosure
Documents”), the Company does not have outstanding any options to purchase, or
any preemptive rights or other rights to subscribe for or to purchase, any
securities or obligations convertible into, or any contracts or commitments to
issue or sell, shares of its capital stock or any such options, rights,
convertible securities, or obligations. The description of the Company’s stock,
stock bonus, and other stock plans or arrangements and the options or other
rights granted and exercised thereunder, set forth in the Disclosure Documents
accurately and fairly presents all material information with respect to such
plans, arrangements, options, and rights. With respect to each Subsidiary, (i)
all the issued and outstanding shares of each Subsidiary’s capital stock or
other equity interests have been duly authorized and validly issued, are fully
paid and, in the case of each Subsidiary that is a corporation, non-assessable,
have been issued in compliance with applicable federal and state securities
laws, were not issued in violation of or subject to any preemptive rights or
other rights to subscribe for or purchase securities, and (ii) there are no
outstanding options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of any Subsidiary’s
capital stock or other equity interests or any such options, rights, convertible
securities, or obligations. Any anti-dilution or other adjustments in the number
of shares issuable upon exercise, conversion, or exchange of the Company’s
rights, options, warrants, and exercisable, convertible, and exchangeable
securities have been waived and will not be invoked by the issuance of the
Purchased Shares, Warrants, and the Warrant Shares, including any subsequent
adjustments in the number of shares issuable under the terms of the Warrants.
 
-2-

--------------------------------------------------------------------------------


 
3.3 Warrant Shares Percentage. Attached hereto as Schedule 3.3 is the Company’s
Capitalization Table showing all outstanding shares of Common Stock on a fully
diluted basis. For such purpose, “Fully Diluted Shares” means outstanding shares
of Common Stock and Common Stock issuable upon exercise, conversion, or exchange
of all outstanding rights, options, warrants, securities, agreements, and
instruments provided that the exact number of shares issuable upon conversion or
exchange is currently ascertainable and does not include, for example, “Penalty”
shares which may be issuable pursuant to prior financings, shares issuable in
payment of principal or interest under outstanding promissory notes, or shares
issuable as a result of any anti-dilution adjustments. On the date hereof, the
Purchased Shares and the Warrant Shares constitute 11.54% (“Purchaser’s
Percentage) of the Company’s Fully Diluted Shares.


3.4 Issuance, Sale, and Delivery of the Purchased Shares. The Purchased Shares
and the Warrants have been duly authorized and, when issued, delivered and paid
for in the manner set forth in this Agreement, will be duly authorized, validly
issued, fully paid, and non-assessable and free and clear of all pledges, liens,
restrictions, and encumbrances (other than restrictions on transfer under state
and/or federal securities laws). The shares of Common Stock issuable upon
exercise of the Warrants have been duly authorized and, if and when issued,
delivered, and paid for upon exercise of the Warrants will be duly authorized,
validly issued, fully paid, non-assessable, and free of clear of all pledges,
liens, restrictions, and encumbrances (other than restrictions on transfer under
state and/or federal securities laws). No preemptive rights or other rights to
subscribe for or purchase exist with respect to the issuance and sale of the
Purchased Shares and Warrants by the Company pursuant to this Agreement or the
Warrant Shares upon exercise of the Warrants. Except as otherwise disclosed in
the Schedule of Exceptions, no stockholder of the Company has any right to
require the Company to register the sale of any shares owned by such stockholder
under the Securities Act of 1933, as amended (the “Securities Act”). Neither the
Company nor its Subsidiaries nor, to the Company’s knowledge, any shareholder of
the Company has entered into any agreement with respect to the voting of equity
securities of the Company or any Subsidiary. No further approval or authority of
the stockholders or the Board of Directors of the Company will be required for
the issuance and sale of the Purchased Shares or the Warrants to be sold by the
Company as contemplated herein or for the issuance of the Warrant Shares upon
exercise of the Warrants.


3.5 Due Execution, Delivery, and Performance of this Agreement. The Company has
full legal right, corporate power and authority to enter into this Agreement and
perform the transactions contemplated hereby. This Agreement has been duly
authorized, executed, and delivered by the Company. The execution, delivery, and
performance of this Agreement by the Company and the consummation of the
transactions herein contemplated will not violate any provision of the
certificate of incorporation or bylaws of the Company or any of its Subsidiaries
and will not result in the creation of any lien, charge, security interest, or
encumbrance upon any assets of the Company or any of its Subsidiaries pursuant
to the terms or provisions of, and will not conflict with, result in the breach
or violation of, or constitute, either by itself or upon notice or the passage
of time or both, a default under (i) any agreement, lease, franchise, license,
permit, or other instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries or any of their
respective properties may be bound or affected and in each case which would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (ii) any statute or any judgment, decree, order, rule, or
regulation of any court or any regulatory body, administrative agency, or other
governmental body applicable to the Company or any of its Subsidiaries or any of
their respective properties where such conflict, breach, violation, or default
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. No consent, approval, authorization, or other order of
any court, regulatory body, administrative agency, or other governmental body is
required for the execution and delivery of this Agreement or the consummation of
the transactions contemplated by this Agreement, except for compliance with the
blue sky laws and federal securities laws applicable to the offering of the
Purchased Shares, Warrants, and Warrant Shares. Upon the execution and delivery
of this Agreement, and assuming the valid execution thereof by the Purchaser,
this Agreement will constitute a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except as the indemnification agreements
of the Company in Section 6.3 hereof may be limited by federal or state
securities laws or the public policy underlying such laws.


-3-

--------------------------------------------------------------------------------


 
3.6 Accountants. Each of the firms of Lopez, Blevins, Bork & Associates, Ltd.
and Asher & Company, which has audited the consolidated financial statements of
the Company included in the SEC Documents is an independent accountant as
required by the Securities Act and the rules and regulations promulgated
thereunder (the “Rules and Regulations”).


3.7 No Defaults. Neither the Company nor any of its Subsidiaries is in violation
or default of any provision of its articles of incorporation, bylaws, or
equivalent organizational documents, or in breach of or default with respect to
any provision of any agreement, judgment, decree, order, lease, franchise,
license, permit, or other instrument to which it is a party or by which it or
any of its properties are bound which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and there does not
exist any state of facts which, with notice or lapse of time or both, would
constitute an event of default on the part of the Company or any of its
Subsidiaries as defined in such documents and which would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.


3.8 Contracts. The Company and its Subsidiaries have no material contracts that
are required to be filed with the Securities and Exchange Commission (the
“Commission”) that are not described in the Disclosure Documents. All contracts
described in the Disclosure Documents that are material to the Company and its
Subsidiaries, taken as a whole, are in full force and effect on the date hereof;
and neither the Company nor any of its Subsidiaries is, nor, to the Company’s
knowledge, is any other party in breach of or default under any of such
contracts which breach or default would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.


3.9 No Actions. Except as may be described in the Schedule of Exceptions:
(i) there are no legal or governmental actions, suits, or proceedings pending
against the Company or any Subsidiary; and (ii) to the Company’s knowledge,
there are no legal or governmental inquiries, investigations, actions, suits, or
proceedings threatened against the Company or any of its Subsidiaries or of
which property owned or leased by the Company or any of its Subsidiaries is
subject, or related to environmental or discrimination matters, which actions,
suits, or proceedings, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect; and no labor disturbance by the
employees of the Company exists or, to the Company’s knowledge, is imminent
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Neither the Company nor any of its Subsidiaries is
party to or subject to the provisions of any injunction, judgment, decree, or
order of any court, regulatory body, administrative agency, or other
governmental body which would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.


-4-

--------------------------------------------------------------------------------


 
3.10 Properties. The Company and the Subsidiaries have good and marketable title
to all properties and assets reflected as owned in the financial statements
included in the SEC Documents, subject to no lien, mortgage, pledge, charge, or
encumbrance of any kind except (i) those, if any, reflected in such financial
statements, or (ii) those which are not material in amount and do not adversely
affect the use of such property by the Company and its Subsidiaries. Each of the
Company and its Subsidiaries holds its leased properties under valid and binding
leases, with such exceptions as are not materially significant in relation to
its business taken as a whole. The Company leases all such properties as are
necessary to its operations as now conducted.


3.11 No Material Change. Since July 31, 2006, and except as disclosed in the
Schedule of Exceptions:  (i) the Company and its Subsidiaries have not incurred
any material liabilities or obligations, indirect, or contingent which are not
in the ordinary course of business or which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; (ii) neither
the Company nor any Subsidiary has entered into any transaction which is not in
the ordinary course of business; (iii) the Company and its Subsidiaries have not
sustained any material loss or interference with their businesses or properties
from fire, flood, windstorm, accident, or other calamity; (iv) the Company and
its Subsidiaries have not paid or declared any dividends or other distributions
with respect to their capital stock and neither the Company nor any of its
Subsidiaries is in default in the payment of principal or interest on any
outstanding debt obligations; (v) (a) there has not been any change in the
capital stock of the Company or any of its Subsidiaries other than the sale of
the Purchased Shares and Warrants hereunder, shares or options issued pursuant
to employee equity incentive plans or purchase plans approved by the Company’s
Board of Directors and repurchases of shares or options pursuant to repurchase
plans already approved by the Company's Board of Directors, in each case, which
plans have been disclosed in the Disclosure Documents, and (b) there has not
been any incurrence of indebtedness not incurred in the ordinary course of
business or that is material to the Company and its Subsidiaries, taken as a
whole; and (vi) there has not been any other event which has caused or would
reasonably be expected to cause a Material Adverse Effect.


3.12 Intellectual Property. Except as disclosed in the Schedule of Exceptions:
(i) the Company owns, or has obtained valid and enforceable licenses or options
for the inventions, patent applications, patents, trademarks (both registered
and unregistered), trade names, copyrights, and trade secrets necessary for the
conduct of the Company’s business as currently conducted (collectively, the
“Intellectual Property”); and (ii) (a) there are no third parties who have any
ownership rights to any Intellectual Property that is owned by, or has been
licensed to, the Company for the products described in the Disclosure Documents
that would preclude the Company from conducting its business as currently
conducted and which would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, except for the ownership rights of the
owners of the Intellectual Property who have licensed or optioned such
Intellectual Property to the Company; (b) to the Company’s knowledge, there are
currently no sales of any products that would constitute an infringement by
third parties of any Intellectual Property owned, licensed, or optioned by the
Company, which infringement would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect; (c) there is no pending or, to
the Company’s knowledge, threatened action, suit, proceeding, or claim by others
challenging the rights of the Company in or to any Intellectual Property owned,
licensed, or optioned by the Company; (d) there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding, or claim by others
challenging the validity or scope of any Intellectual Property owned, licensed,
or optioned by the Company; and (e) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding, or claim by others that the
Company infringes or otherwise violates any patent, trademark, copyright, trade
secret, or other proprietary right of others.


3.13 Compliance. Each of the Company and its Subsidiaries is conducting its
business in compliance with all applicable laws, rules and regulations of the
jurisdictions in which it is conducting its business, including, without
limitation, all applicable local, state, and federal environmental laws and
regulations; except where failure to be so in compliance would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


3.14 Taxes. Each of the Company and its Subsidiaries has filed all necessary
federal, state, and foreign income and franchise tax returns and has paid or
accrued all taxes shown as due thereon, and neither the Company nor any of its
Subsidiaries has any tax deficiency which has been, or to its knowledge might
be, asserted or threatened against it which would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.


3.15 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) which are required to be paid in connection with the
sale and transfer of the Purchased Shares and Warrants to be sold to the
Purchaser hereunder will be, or will have been, fully paid or provided for by
the Company and all laws imposing such taxes will be or will have been complied
with.


3.16 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.


3.17 Insurance. The Company and its Subsidiaries maintain insurance of the types
and in the amounts that the Company reasonably believes is adequate for their
businesses, including, but not limited to, insurance covering all real and
personal property owned and leased by the Company and its Subsidiaries against
theft, damage, destruction, acts of vandalism, and all other risks customarily
insured against by similarly situated companies, all of which insurance is in
full force and effect.


-5-

--------------------------------------------------------------------------------


 
3.18 Additional Information. The information contained in the following
documents (“SEC Documents”), which the Company has furnished to the Purchaser,
or will furnish prior to the Closing, does not include any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading, as of their respective final dates:


(a) The Company’s Annual Report on Form 10-KSB for the fiscal year ended October
31, 2005;


(b) The Company’s Quarterly Report on Form 10-QSB for the fiscal quarter ended
January 31, 2006;


(c) The Company’s Quarterly Report on Form 10-QSB for the fiscal quarter ended
April 30, 2006;


(d) The Company’s Quarterly Report on Form 10-QSB for the fiscal quarter ended
July 31, 2006;


(e) Any current reports on Form 8-K filed by the Company with the Commission
since July 31, 2006, but prior to the date hereof.


3.19 Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or which has
constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Purchased Shares or Warrant Shares.


3.20 Certificate. At the Closing, the Company will deliver to Purchaser a
certificate executed by the chief executive officer and the chief financial or
accounting officer of the Company, dated as of the Closing Date, in form and
substance reasonably satisfactory to the Purchaser, to the effect that the
representations and warranties of the Company set forth in this Section 3 are
true and correct as of the date of this Agreement and as of the Closing Date and
that the Company has complied with all the agreements and satisfied all the
conditions herein on its part to be performed or satisfied on or prior to or on
such Closing Date.


3.21 Waiver of Anti-Dilution. At the Closing, the Company will deliver to
Purchaser, written waivers of any anti-dilution or other adjustments in the
number of shares issuable upon exercise, conversion, or exchange of the
Company’s rights, options, warrants, and exercisable, convertible, and
exchangeable securities that that in the absence of such waivers would have been
invoked by the issuance of the Purchased Shares, Warrants, and the Warrant
Shares, which waivers shall include a waiver for any subsequent adjustments in
the number of shares issuable under the terms of the Warrants.


-6-

--------------------------------------------------------------------------------


 
3.22 Reporting Company; Form SB-2. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and has filed all reports required thereby. The Company is eligible to
register the Purchased Shares and Warrant Shares for resale by the Purchaser on
a registration statement on Form SB-2 under the Securities Act. There exist no
facts or circumstances (including without limitation any required approvals or
waivers or any circumstances that may delay or prevent the obtaining of
accountant’s consents) that reasonably could be expected to prohibit or delay
the preparation and filing of a registration statement on Form SB-2 that will be
available for the resale of the Purchased Shares and Warrant Shares by the
Purchaser.


3.23 Use of Proceeds. The Company shall use the proceeds from the sale of
Purchased Shares and Warrants as described under “Use of Proceeds” in the
Schedule of Exceptions.


3.24 Non-Public Information. The Company has not disclosed to the Purchaser
information that would constitute material non-public information as of the
Closing Date.


3.25 Use of Purchaser Name. Except in the registration statement (“Registration
Statement”) and the prospectus (“Prospectus”) that may be filed to register the
Purchased Shares and the Warrant Shares, as provided below, and as may be
required by applicable law or regulation, the Company shall not use the
Purchaser’s name or the name of any of its affiliates in any advertisement,
announcement, press release, or other similar public communication unless it has
received the prior written consent of the Purchaser for the specific use
contemplated or as otherwise required by applicable law or regulation.


3.26 Related Party Transactions. No transaction has occurred between or among
the Company, any of the Subsidiaries and their affiliates, officers or directors
or any affiliate or affiliates of any such officer or director that is required
to have been described under applicable securities laws in its Exchange Act
filings and is not so described in such filings.


3.27 Off-Balance Sheet Arrangements.  There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off-balance sheet entity that is required to be disclosed by the
Company in its Exchange Act filings and is not so disclosed or that otherwise
would be reasonably likely to have, individually or in the aggregate, a Material
Adverse Effect (and no such transaction, arrangement, or relationship has
occurred since the time periods covered by such filings that is required to be
reported in an upcoming Exchange Act filing). There are no such transactions,
arrangements, or other relationships with the Company or any Subsidiary that may
create contingencies or liabilities that are not otherwise disclosed by the
Company in its Exchange Act filings (and no such transaction, arrangement, or
relationship has occurred since the time periods covered by such filings that is
required to be reported in an upcoming Exchange Act filing).


3.28 Governmental Permits, Etc. Each of the Company and its Subsidiaries has all
franchises, licenses, certificates, and other authorizations from such federal,
state, or local government or governmental agency, department, or body that are
currently required for the operation of the business of the Company and its
Subsidiaries as currently conducted, except where the failure to possess
currently such franchises, licenses, certificates, and other authorizations
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company and its Subsidiaries have not received any
notice of proceedings relating to the revocation or modification of any such
permit which, if the subject of an unfavorable decision, ruling, or finding
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.


-7-

--------------------------------------------------------------------------------


 
3.29 Financial Statements. The consolidated financial statements of the Company
and the related notes contained in its Exchange Act filings present fairly, in
accordance with generally accepted accounting principles, the consolidated
financial position of the Company and its Subsidiaries as of the dates
indicated, and the results of their operations, cash flows, and the changes in
stockholders’ equity for the periods therein specified, subject, in the case of
unaudited financial statements for interim periods, to normal year-end audit
adjustments. Such consolidated financial statements (including the related
notes) have been prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods therein
specified, except that unaudited financial statements may not contain all
footnotes required by generally accepted accounting principles.


3.30 Sarbanes-Oxley Act. The Chief Executive Officer and the Chief Financial
Officer of the Company have signed, and the Company has furnished to the
Commission, all certifications required by Sections 302 and 906 of the
Sarbanes-Oxley Act of 2002, and neither the Company nor any of its officers have
received notice from any governmental entity questioning or challenging the
accuracy, completeness, form, or manner of filing or submission of such
certifications.


3.31 ERISA Compliance. Each material employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), that is maintained, administered, or contributed to by the
Company or any of its affiliates for employees or former employees of the
Company and its Subsidiaries has been maintained in material compliance with its
terms and the requirements of any applicable statutes, orders, rules, and
regulations, including but not limited to ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred which would
result in a material liability to the Company with respect to any such plan
excluding transactions effected pursuant to a statutory or administrative
exemption; and for each such plan that is subject to the funding rules of
Section 412 of the Code or Section 302 of ERISA, no “accumulated funding
deficiency” as defined in Section 412 of the Code has been incurred, whether or
not waived, and the fair market value of the assets of each such plan (excluding
for these purposes accrued but unpaid contributions) exceeds the present value
of all benefits accrued under such plan determined using reasonable actuarial
assumptions.


3.32 Listing. The Company’s Common Stock is listed for trading on the Over the
Counter Bulletin Board (“OTCBB”) and satisfies all requirements for the
continuation of such trading. The Company has not received any notice that its
Common Stock will not be eligible to be traded on the OTCBB or that its Common
Stock does not meet all requirements for such trading.


-8-

--------------------------------------------------------------------------------


 
3.33 No Integrated Offering. Neither the Company, nor any of its Subsidiaries or
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Purchased Shares, Warrants, and/or Warrant Shares to be integrated with prior
offerings by the Company for purposes of the Securities Act and which would
prevent the Company from selling securities pursuant to Rule 506 under the
Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will the Company or any of its affiliates or Subsidiaries take
any action or steps that would cause the offering of the Purchased Shares,
Warrants, and Warrant Shares to be integrated with other offerings for such
purpose.


3.34 Stop Transfer. The Purchased Shares, Warrants, and Warrant Shares are
restricted securities as of the date of this Agreement. Neither the Company nor
any of its Subsidiaries will issue any stop transfer order or other order
impeding the sale and delivery of any of the Purchased Shares, Warrants, or
Warrant Shares at such time as the they are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.


3.35 Patriot Act. The Company certifies that, to the best of Company’s
knowledge, neither the Company nor any of its Subsidiaries has been designated,
and is not owned or controlled, by a “suspected terrorist” as defined in
Executive Order 13224. The Company hereby acknowledges that the Purchaser seeks
to comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, the Company hereby represents,
warrants, and agrees that: (i) none of the cash or property that the Company or
any of its Subsidiaries will pay or will contribute to the Purchaser has been or
shall be derived from, or related to, any activity that is deemed criminal under
United States law; and (ii) no contribution or payment by the Company or any of
its Subsidiaries to the Purchaser, to the extent that they are within the
Company’s and/or its Subsidiaries’ control shall cause the Purchaser to be in
violation of the United States Bank Secrecy Act, the United States International
Money Laundering Control Act of 1986, or the United States International money
Laundering Abatement and Anti-Terrorist Financing Act of 2001. The Company shall
promptly notify the Purchaser if any of these representations ceases to be true
and accurate regarding the Company or any of its Subsidiaries. The Company
agrees to provide the Purchaser any additional information regarding the Company
or any of its Subsidiaries that the Purchaser deems necessary or convenient to
ensure compliance with all applicable laws concerning money laundering and
similar activities. The Company understands and agrees that if, at any time, it
is discovered that any of the foregoing representations are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
or similar activities, the Purchaser may undertake appropriate actions to ensure
compliance with such applicable law or regulation, including, but not limited
to, segregation and/or redemption of the Purchaser’s investment in the Company.
The Company further understands that the Purchaser may release confidential
information about the Company and its Subsidiaries and, if applicable, any
underlying beneficial owners, to proper authorities if the Purchaser, in its
sole reasonable discretion, after consultation with legal counsel, determines
that it is in the best interests of the Purchaser in light of relevant rules and
regulations under the laws set forth in subsection (ii) above.


3.36 Completeness of Representations and Warranties. Neither the Disclosure
Documents, this Agreement, nor any Exhibit or Schedule to this Agreement
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained therein or herein, in
light of the circumstances under which they are made, not misleading, and there
is no fact which materially and adversely affects the business, prospects,
affairs, operations, condition, financial or otherwise, of the Company which has
not been disclosed to the Purchaser in writing by the Company.


-9-

--------------------------------------------------------------------------------


 
SECTION 4. Representations, Warranties, and Covenants of the Purchaser.


(a) The Purchaser represents and warrants to, and covenants with , the Company
that: (i) the Purchaser is knowledgeable, sophisticated and experienced in
making, and is qualified to make, decisions with respect to investments like
those involved in the purchase of the Purchased Shares and Warrants and has had
the opportunity to request, receive, review, and consider all information it
deems relevant in making an informed decision to purchase the Purchased Shares
and Warrants (collectively, “Securities”); (ii) the Purchaser is acquiring the
Securities in the ordinary course of its business and for its own account for
investment only and with no present intention of distributing any of such
Securities or any arrangement or understanding with any other persons regarding
the distribution of such Securities (this representation and warranty not
limiting the Purchaser’s right to sell pursuant to the Registration Statement or
in compliance with the Securities Act and the Rules and Regulations, the
Purchaser’s right to indemnification under Section 6.3); (iii) the Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer, or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Securities, nor will the Purchaser engage in any short
sale that results in a disposition of any of the Securities by the Purchaser,
except in compliance with the Securities Act and the Rules and Regulations and
any applicable state securities laws; (iv)  the Purchaser has had an opportunity
to discuss this investment with representatives of the Company and ask questions
of them; (v) the Purchaser is an “accredited investor” within the meaning of
Rule 501(a) of Regulation D promulgated under the Securities Act; (vi) the
Purchaser has not engaged any finder, broker or agent who is entitled to receive
a finder’s or broker’s or agent’s fee or commission in connection with the
purchase of the Securities; and (vii) the Purchaser acknowledges that no oral or
written representations have been made to the Purchaser in connection with the
offering of the Securities which were in any way inconsistent with the
information reviewed by the Purchaser.


(b) The Purchaser understands that the Securities are being offered and sold to
it in reliance upon specific exemptions from the registration requirements of
the Securities Act, the Rules and Regulations, and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments,
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.


(c) The Purchaser understands that its investment in the Securities involves a
significant degree of risk, including a risk of total loss of the Purchaser’s
investment, and the Purchaser has full cognizance of and understands all of the
risk factors related to the Purchaser’s purchase of the Securities. The
Purchaser understands that the market price of the Common Stock has been
volatile and that no representation is being made as to the future value of the
Common Stock. The Purchaser has the knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Securities and has the ability to bear the economic risks of
an investment in the Securities.


-10-

--------------------------------------------------------------------------------


 
(d) The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities.


(e) The Purchaser understands that, until such time as the Registration
Statement has been declared effective or the Securities may be sold pursuant to
Rule 144(k) under the Securities Act without any restriction as to the number of
securities as of a particular date that can then be immediately sold, the
Securities will bear a restrictive legend in substantially the following form:


“The shares represented by this certificate may be transferred, sold, assigned,
or hypothecated, only if registered under the Securities Act of 1933 and if
registered or qualified in every applicable state, or if the issuer has received
the favorable opinion of counsel to the holder, which opinion and counsel shall
be reasonably satisfactory to counsel to the issuer, to the effect that such
registration is not necessary in connection with such transfer, sale,
assignment, or hypothecation.”


(f) The Purchaser’s principal executive offices are in the jurisdiction set
forth in the first paragraph of this Agreement.


(g) The Purchaser hereby covenants with the Company not to make any sale of the
Purchased Shares or Warrant Shares under the Registration Statement without
complying with the provisions of this Agreement and without effectively causing
the prospectus delivery requirement under the Securities Act to be satisfied.
The Purchaser will notify the Company promptly after the sale of all of the
Purchased Shares and Warrant Shares. The Purchaser acknowledges that there may
occasionally be times when the Company may need to suspend the use of the
Prospectus forming a part of the Registration Statement (a “Suspension”) until
such time as an amendment to the Registration Statement has been filed by the
Company and declared effective by the Commission, or until such time as the
Company has filed an appropriate report with the Commission pursuant to the
Exchange Act. The Purchaser hereby covenants that it will not sell any Purchased
Shares or Warrant Shares pursuant to said Prospectus during the period
commencing at the time at which the Company gives the Purchaser written notice
of the Suspension of the use of said Prospectus and ending at the time the
Company gives the Purchaser written notice that the Purchaser may thereafter
effect sales pursuant to said Prospectus. Notwithstanding the foregoing, the
Company agrees that no Suspension shall be for a period of longer than 60
consecutive days, there shall be no more than two Suspensions during any twelve
month period, and the Company shall use best efforts to lift any such Suspension
as soon as practicable following such Suspension. Nothing in this paragraph
shall be interpreted to restrict or prohibit the Purchaser from selling any of
the Securities in a private transaction in compliance with applicable laws
(including, but not limited to, Rule 144), and otherwise in accordance with the
other provisions of this Agreement.


-11-

--------------------------------------------------------------------------------


 
(h) The Purchaser further represents and warrants to, and covenants with, the
Company that:  (i) the Purchaser has full right, power, authority, and capacity
to enter into this Agreement and to consummate the transactions contemplated
hereby and has taken all necessary action to authorize the execution, delivery,
and performance of this Agreement; (ii) the making and performance of this
Agreement by the Purchaser and the consummation of the transactions herein
contemplated will not violate any provision of the organizational documents of
the Purchaser or conflict with, result in the breach or violation of, or
constitute, either by itself or upon notice or the passage of time or both, a
default under any material agreement, mortgage, deed of trust, lease, franchise,
license, indenture, permit, or other instrument to which the Purchaser is a
party, or any statute or any authorization, judgment, decree, order, rule, or
regulation of any court or any regulatory body, administrative agency, or other
governmental body applicable to the Purchaser; (iii) no consent, approval,
authorization, or other order of any court, regulatory body, administrative
agency, or other governmental body is required on the part of the Purchaser for
the execution and delivery of this Agreement or the consummation of the
transactions contemplated by this Agreement; (iv) upon the execution and
delivery of this Agreement, this Agreement shall constitute a legal, valid, and
binding obligation of the Purchaser, enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and except to the extent enforcement of the
indemnification provisions, set forth in Section 6.3 of this Agreement, may be
limited by federal or state securities laws or the public policy underlying such
laws; and (v) there is not in effect any order enjoining or restraining the
Purchaser from entering into or engaging in any of the transactions contemplated
by this Agreement.


(i) The Purchaser further represents and warrants that at no time during the 30
days prior to the Closing has the Purchaser engaged in or effected, in any
manner whatsoever, directly or indirectly, in any “short sale” (as such term is
defined in Rule 3b-3 of the Exchange Act) of the Common Stock (a “Short Sale”)
of the Company.


SECTION 5. Survival of Representations, Warranties, and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations, and warranties made by the Company and
the Purchaser herein and in the Warrants and certificates for the Purchased
Shares delivered pursuant hereto shall survive the execution of this Agreement,
the delivery to the Purchaser of the Purchased Shares and Warrants being
purchased and the payment therefor.


SECTION 6. Registration of the Shares; Compliance with the Securities Act.


6.1 Registration Procedures and Expenses. The Company shall:


(a) Take all actions to permit the Purchaser to sell all of the Purchased Shares
and Warrant Shares (“Total Shares”) pursuant to Rule 144, including, but not
limited to, making and keeping public information available, filing all required
Commission reports and other documents in a timely manner, and providing
Purchaser with a written statement as to the compliance with the reporting
requirements of Rule 144..


-12-

--------------------------------------------------------------------------------


 
(b) In addition, within 60 days after the date hereof (“Filing Date”), the
Company shall prepare and file with the Securities and Exchange Commission (the
“Commission”) a Registration Statement covering the Purchased Shares and the
Warrant Shares (“Total Shares”) for an offering to be made on a continuous basis
pursuant to Rule 415. The Registration Statement shall be on Form SB-2 (except
if the Company is not then eligible to register for resale the Total Shares on
Form SB-2, in which case such registration shall be on another appropriate form
in accordance herewith). The Company shall cause the Registration Statement to
become effective and remain effective as provided herein. The Company shall use
its reasonable commercial efforts to cause the Registration statement to be
declared effective under the Securities Act as promptly as possible after the
filing thereof, but in any event no later than 90 days after the date hereof
(“Effectiveness Target Date”). The Company shall use its reasonable commercial
efforts to keep the Registration Statement continuously effective under the
Securities Act until the date which is the earlier date of when (i) the Warrants
have been fully exercised or have terminated and all of the Total Shares have
been sold, or (ii) the Warrants have been fully exercised or have terminated and
all of the Total Shares may be sold immediately without registration under the
Securities Act and without volume restrictions pursuant to Rule 144(k), as
determined by the counsel to the Company pursuant to a written opinion letter to
such effect addressed and acceptable to the Company’s transfer agent and the
Purchaser (the “Effectiveness Period”).


(c) If: (i) the Registration Statement is not filed on or prior to the Filing
Date; (ii) the Company fails to respond in writing to comments received from the
Commission in connection with the Registration Statement within 15 business days
of receipt thereof; (iii) the Registration Statement is not declared effective
by the Commission by the Effectiveness Target Date; (iv) after the Registration
Statement is filed with and declared effective by the Commission, the
Registration Statement ceases to be effective (by suspension or otherwise) as to
any of the Total Shares to which it is required to relate at any time prior to
the expiration of the Effectiveness Period (without being succeeded immediately
by an additional registration statement filed and declared effective) for a
period of time which shall exceed 30 days in the aggregate per year (defined as
a period of 365 days commencing on the date the Registration Statement is
declared effective) or more than 20 consecutive calendar days; or (v) the Common
Stock is not listed or quoted, or is suspended from trading on the OTCBB for a
period of three consecutive trading days (provided the Company shall not have
been able to cure such trading suspension within 30 days of the notice thereof
or list the Common Stock on another trading market acceptable to Purchaser) (any
such failure or breach being referred to as an “Event,” and for purposes of
clauses (i) or (ii) the date on which such Event occurs, or for purposes of
clause (iv) the date on which such 30 day or 20 consecutive day period (as the
case may be) is exceeded, or for purposes of clause (v) the date on which such
three trading day period is exceeded, being referred to as “Event Date”), then
until the applicable Event is cured, the Company shall pay to each Holder an
amount in cash, as liquidated damages, and not as a penalty, equal to 2.0% for
each thirty (30) day period (prorated for partial periods) on a daily basis of
the sum of the purchase price of the Purchased Shares ($500,000) and the
aggregate exercise price under the Warrants ($875,000). While such Event
continues, such liquidated damages shall be paid not less often than each 30
days. Any unpaid liquidated damages as of the date when an Event has been cured
by the Company shall be paid within three days following the date on which such
Event has been cured by the Company.


-13-

--------------------------------------------------------------------------------


 
(d) Use its best efforts to promptly prepare and file with the Commission such
amendments and supplements to the Registration Statement and the prospectus used
in connection therewith as may be necessary to keep the Registration Statement
effective during the Effectiveness Period.


(e) Furnish to the Purchaser with respect to the Total Shares registered under
the Registration Statement (and to each underwriter, if any, of such Total
Shares) such number of copies of prospectuses and such other documents as the
Purchaser may reasonably request, in order to facilitate the public sale or
other disposition of all or any of the Total Shares by the Purchaser.


(f) File documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented.


(g) Bear all expenses in connection with the procedures in Paragraphs (a)
through (f) of this Section 6.1 and the registration of the Total Shares
pursuant to the Registration Statement, other than fees and expenses, if any, of
counsel or other advisers to the Purchaser or underwriting discounts, brokerage
fees, and commissions incurred by the Purchaser.


(h) Make available, while the Registration Statement is effective, its Chief
Executive Officer, Chief Financial Officer, and Chief Operating Officer for
questions regarding information which the Purchaser may reasonably request in
order to fulfill any due diligence obligation on its part.


The Company understands that the Purchaser disclaims being an underwriter, but
the Purchaser being deemed an underwriter shall not relieve the Company of any
obligations it has hereunder.


6.2 Transfer of Shares and Registration Rights.


(a) The Purchaser agrees that it will not effect any disposition of any Total
Shares that are registered under the Registration Statement that would
constitute a sale within the meaning of the Securities Act or any applicable
state securities laws, except as contemplated in the Registration Statement, and
that it will promptly notify the Company of any changes in the information set
forth in the Registration Statement regarding the Purchaser or its plan of
distribution.


(b) Subject to the provisions of this Agreement, the Purchaser may assign the
registration rights with respect to the Total Shares to any party or parties to
which it may from time to time transfer all or any portion of the Total Shares,
provided that the transferee agrees in writing with the Company to be bound by
the applicable provisions of this Agreement regarding such registration rights
and indemnification relating thereto. Upon assignment of any registration rights
pursuant to this Section 6.2(b), the Purchaser shall deliver to the Company a
notice of such assignment which includes the identity and address of any
assignee and such other information reasonably requested by the Company in
connection with effecting any such registration (the term “Purchaser” under this
Section 6 will also include all such assignees).


-14-

--------------------------------------------------------------------------------


 
6.3 Indemnification.


(a) Indemnification by Company. In the event of any registration of any of its
securities under the Securities Act pursuant to this Agreement, the Company
shall indemnify and hold harmless each holder requesting or joining in a
registration of such securities (“Holder”), each of its officers, directors, and
partners and such Holder's legal counsel and accountants, each underwriter (as
defined in the Securities Act) and each controlling person of each of the
foregoing, if any, (within the meaning of the Securities Act) against any
losses, claims, damages, or liabilities, joint or several (or actions in respect
thereof), including any of the foregoing incurred in the settlement of any
litigation, commenced or threatened, to which any of them may be subject under
the Securities Act or any other statute or at common law, insofar as such
losses, claims, damages, or liabilities (or actions in respect thereof) arise
out of or based upon:  (i) any untrue statement (or alleged untrue statement) of
any material fact contained in any Registration Statement under which such
securities were registered under the Securities Act, any preliminary prospectus
or final prospectus contained therein, or any summary prospectus issued in
connection with any securities being registered, or any amendment or supplement
thereto, or any other document; or (ii) any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading; or (iii) any violation by the Company of
the Securities Act or any Blue Sky law or any other statute or common law, or
any rule or regulation promulgated under the Securities Act or any Blue Sky law
or any other law, applicable to the Company in connection with any such
registration, qualification, or compliance, and shall reimburse each such person
entitled to indemnification under this Paragraph (a) for any legal or other
expenses reasonably incurred by such person in connection with investigating or
defending any such loss, claim, damage, liability, or action including if
requested by Holders holding a majority of the Total Shares included in the
registration, the fees and disbursements of separate counsel designated by
Holders holding a majority of such included Total Shares; provided, however,
that the Company shall not be liable to any such person in any such case to the
extent that any such loss, claim, damage, or liability arises out of or is based
upon any untrue statement or omission made in such Registration Statement,
preliminary prospectus, summary prospectus, prospectus, or amendment or
supplement thereto, or any other document, in reliance upon and in conformity
with written information furnished to the Company by such person, specifically
for use therein. The indemnity provided for herein shall remain in full force
and effect regardless of any investigation made by or on behalf of the person
seeking indemnification and shall survive transfer of such securities by such
Holder.


(b) Indemnification by Holders. Each Holder who holds any Total Shares included
in the Registration Statement hereby agrees, severally and not jointly, to
indemnify the Company, its directors and officers and its legal counsel and
accountants, each underwriter (as defined in the Securities Act), each
controlling person of each of the foregoing and each other such Holder, each of
its officers, directors, and partners and each controlling person of such
Holder, against any losses, claims, damages, or liabilities (or actions in
respect thereof), including any of the foregoing incurred in the settlement of
any litigation, commenced or threatened, joint or several, to which any of them
may become subject under the Securities Act or under any other statute or at
common law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any untrue statement (or
alleged untrue statement) of any material fact contained in any Registration
Statement under which such securities were registered under the Securities Act
at the request of such Holder pursuant to this Agreement, any preliminary
prospectus or final prospectus contained therein, or any summary prospectus
issued in connection with any securities being registered, or any amendment or
supplement thereto, or any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) was made in such
Registration Statement, preliminary prospectus, summary prospectus, prospectus,
or amendment or supplement thereto, solely in reliance upon and in conformity
with written information furnished to the Company by such Holder specifically
for use therein, and to reimburse such persons for any legal or other expenses
reasonably incurred in connection with investigating or defending any such loss,
claim, damage, liability, or action, provided that a Holder's total liability
under any indemnity given pursuant to this Paragraph (b) shall not exceed the
net proceeds received by such Holder from the sale of stock pursuant to the
registration.


-15-

--------------------------------------------------------------------------------


 
(c) Notice of Claim. Each party entitled to indemnification under this Agreement
(the “Indemnified Party”) shall give written notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has written notification of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided that (i) if the
claim is made under Paragraph (a) above, the Holders of a majority of the Total
Shares included in the Registration will have the right to designate separate
counsel at the Indemnifying Party’s expense, (ii) if separate counsel is not
designated under clause (i) counsel for the Indemnifying Party, who shall
conduct the defense of such claim or litigation, shall be approved by the
Indemnified Party (whose approval shall not unreasonably be withheld), and the
Indemnified Party may participate in such defense at the Indemnified Party's
expense, and (iii) the failure of any Indemnified Party to give notice as
provided herein shall not relieve the Indemnifying Party of its obligations
under this Paragraph (c). No Indemnifying Party, in the defense of any such
claim or litigation, shall, except with the consent of each Indemnified Party,
consent to entry of any judgment or enter into any settlement which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such Indemnified Party of a release from all liability in respect of such
claim or litigation.


6.4 Contribution. If the indemnification provided for in Section 6.3 is for any
reason held to be unavailable, or insufficient to hold harmless an indemnified
party with respect to any losses, claims, damages, or liabilities referred to
therein, then each Indemnifying Party shall contribute to the amount paid or
payable by such Indemnified Party as a result of such losses, claims, damage or
liabilities in such proportion as is appropriate to reflect the relative fault
of the Indemnifying Party on the one hand, and of the Indemnified Party on the
other, in connection with the statements or omissions that resulted in such
losses, claims, damages or liabilities as well as any other relevant equitable
considerations; provided, however that each Holder's liability under this
Section 6.4 shall not exceed such Holder's net proceeds from the offering of
securities made in connection with a registered offering pursuant to this
Agreement. The relative fault of this Indemnifying Party and of the Indemnified
Party shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. For purposes of this Section 6.4 each person, if any, who
controls, within the meaning of the Securities Act, any Indemnified Party shall
have the same rights to contribution as such Indemnified Party, and each person,
if any, who controls the Company within the meaning of the Securities Act, each
officer of the Company who shall have signed the Registration Statement and each
director of the Company shall have the same rights to contribution as the
Company. Any party entitled to contribution, promptly after receipt of notice of
commencement of any action, suit or proceeding against such party in respect of
which a claim for contribution may be made against another party or parties
under this Section 6.4, will notify such party or parties from whom contribution
may be sought, but the omission so to notify such party or parties from whom
contribution may be sought shall not relieve the party or parties from whom
contribution may be sought from any other obligation it or they may have
hereunder or otherwise than under this Section 6.4.


-16-

--------------------------------------------------------------------------------


 
6.5 Information Available. So long as the Registration Statement is effective
covering the resale of Total Shares owned by the Purchaser, the Company will
furnish to the Purchaser:


(a) As soon as practicable after available (but in the case of the Annual Report
to the Stockholders, within 150 days after the end of each fiscal year of the
Company), one copy of: (i) its Annual Report to Stockholders (which Annual
Report shall contain financial statements audited in accordance with generally
accepted accounting principles by a national firm of certified public
accountants); (ii) if not included in substance in the Annual Report to
Stockholders, upon the request of Purchaser, its Annual Report on Form 10-K or
10-KSB; (iii) upon request of Purchaser, its quarterly reports on Form 10-Q or
10-QSB; and (iv) a full copy of the Registration Statement (the foregoing, in
each case, excluding exhibits).


(b) Upon the reasonable request of the Purchaser, a reasonable number of copies
of the Prospectuses, and any supplements thereto, to supply to any other party
requiring such Prospectuses.


The Company, upon the reasonable request of the Purchaser and with prior notice,
will be available to the Purchaser or a representative thereof at the Company’s
headquarters to discuss information relevant for disclosure in the Registration
Statement and will otherwise cooperate with any Purchaser conducting an
investigation for the purpose of reducing or eliminating such Purchaser’s
exposure to liability under the Securities Act, including the reasonable
production of information at the Company’s headquarters, subject to appropriate
confidentiality limitations.


6.6 Lost, Stolen, etc. Certificates Evidencing Shares. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction, or mutilation of any Warrant or any certificate evidencing any
Purchased Shares or Warrant Shares owned by Purchaser, and (in the case of loss,
theft, or destruction) of an unsecured indemnity satisfactory to it and, upon
surrender and cancellation of such Warrant or certificate, if mutilated, the
Company will make and deliver in lieu of such Warrant or certificate a new
Warrant or certificate of like tenor and for the number of Purchased Shares or
Warrant Shares evidenced by such certificate which remain outstanding.
Purchaser’s agreement of indemnity for losses described in this paragraph shall
constitute indemnity satisfactory to the Company for purposes of this
Section 6.6.


-17-

--------------------------------------------------------------------------------


 
6.7 Other Registration Rights. If at any time during the Effectiveness Period,
the Company has an effective registration rights agreement with any other
shareholder that the Purchaser determines are more favorable than those granted
herein, the Purchaser shall be entitled to such other registration rights upon
written notice to the Company.


SECTION 7. Broker’s Fee. The Company agrees to pay all brokers’, finders’, or
agents’ fees and commissions payable as a result of the Company’s agreements or
actions. The Purchaser and the Company each hereby agrees to indemnify and hold
the other harmless from and against any losses, claims, damages, liabilities, or
expenses, joint or several, to which the other party may become subject as a
result of any brokers’, finders’, or agents’ fees or commissions resulting from
actions or agreements of the Indemnifying Party.


SECTION 8. Participation Right.


(a) If the Company should desire to issue any Common Stock, preferred stock,
options, stock purchase warrants, convertible securities, or any other
securities exercisable, exchangeable, or convertible for capital stock of the
Company (collectively, “Equity Securities”) for cash in a transaction not
registered under the Securities Act, it shall give the Purchaser a right to
purchase the Purchaser’s Percentage of such Equity Securities. Such purchase
shall be made on the same terms as the Company is willing to sell such Equity
Securities to any other person. Prior to or contemporaneously with any sale or
issuance by the Company of Equity Securities, the Company shall notify
Purchaser, in writing, of its intention to sell and issue such Equity
Securities, setting forth the amount of Equity Securities it desires to sell and
the terms under which it proposes to make such sale. Purchaser shall have 20
days after the Company gives its aforesaid notice to notify the Company of the
maximum number of the Equity Securities that it desires to purchase upon the
terms set forth in the Company’s notice. If Purchaser exercises the option, it
may also specify in its notice whether its purchase is contingent upon the
Company consummating the sale of all of the Equity Securities (or any portion
thereof) which it has proposed to sell as set forth in the Company’s notice.


(b) After giving such notice, the Company may sell all but Purchaser’s
Percentage of such Equity Securities and, after the end of the 20-day period
that Purchaser has to exercise its option, the Company may sell any Equity
Securities with respect to which the Purchaser did not indicate a desire to
purchase, provided that all such sales described in this sentence shall be made
within 90 days following the Company’s notice and shall be upon terms and
conditions no more favorable to the purchaser than those set forth in the
Company’s notice. Any Equity Securities described in the Company’s notice which
are not sold within such 90-day period may not be sold thereafter unless the
Company again follows the provisions of this Section.


-18-

--------------------------------------------------------------------------------


 
(c) If the Purchaser gives the Company notice that it desires to purchase any of
the Equity Securities, it shall pay for the Equity Securities which it has
notified the Company that it will purchase by check against delivery of the
Equity Securities at the executive office of the Company within 10 days after
the expiration of the 20-day period referred to above unless the Purchaser made
its purchase contingent upon the sale of all Equity Securities (or any portion
thereof) specified in the Company’s notice, in which event, such purchase and
sale will take place upon satisfaction of such contingency with at least 10
days’ prior written notice.


(d) The provisions of this Section will expire five years after the date hereof
and will not apply to: (i) options, warrants, or other rights to purchase Common
Stock (and the issuance of shares of Common Stock on the exercise thereof)
issued to the Company’s employees, consultants, or directors pursuant to any
plan or arrangement approved by the Board of Directors of the Company; (ii) the
issuance of securities pursuant to a registered public offering; (iii) the
issuance of securities in connection with a bona fide acquisition of or by the
Company of any business or property, whether by merger, consolidation, sale of
assets, sale, or exchange of stock or otherwise; (iv) the issuance of Common
stock upon conversion, exchange, or exercise of rights of any option, right,
warrant, or convertible or exchangeable security that is either outstanding on
the date hereof or was previously offered to the Purchaser pursuant to this
Section.


SECTION 9. Company’s Agreements. The Company further agrees as follows:


(a) The Company will file a Form D and any required state filings with respect
to the Purchased Shares, Warrants, and Warrant Shares as required under
Regulation D and applicable state securities laws and provide copies thereof to
the Purchaser promptly after filing.
 
(b) Prior to the date of an effective registration statement covering the resale
of the Total Shares (or any portion), the Company shall have caused its
officers, directors, controlling shareholders, and certain other persons
requested by the Purchaser to agree to “lockup” and not sell their shares of
Common stock of the Company, pursuant to documentation, and on terms and
conditions, acceptable to the Purchaser.


(c) The Company will advise the Purchaser, promptly after it receives notice of
issuance by the SEC, any state securities commission, or any other regulatory
authority of any stop order or of any order preventing or suspending any
offering of any securities of the Company, or of the suspension of the
qualification of the Common Stock of the Company for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.


(d) The Company will cause the Total Shares to be included with its Common Stock
that is listed on the OTCBB (the “Principal Market”) and the Company shall
maintain such on the Principal Market so long as any other shares of Common
Stock shall be so listed. The Company will maintain the listing of its Common
Stock on the Principal Market, and will comply in all material respects with its
reporting, filing, and other obligations.


(e) To the extent required, the Company shall notify the SEC, NASD, and
applicable state authorities, in accordance with their requirements, of the
transactions contemplated by this Agreement, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule,
and regulation, for the legal and valid issuance of the Securities to the
Purchaser and promptly provide copies thereof to the Purchaser.


-19-

--------------------------------------------------------------------------------


 
(f) The Company will timely file with the SEC all reports required to be filed
pursuant to the Exchange Act and refrain from terminating its status as an
issuer required by the Exchange Act to file reports thereunder, even if the
Exchange Act or the rules or regulations thereunder would permit such
termination.


(g) Until the first to occur of the expiration of five years after the date of
this Agreement and the Purchaser’s sale or disposition of all of the Purchased
Shares, Warrants, and Warrant Shares, the Company will deliver to the Purchaser
copies of all press releases and all of its public filings made with the
Commission within one business day after the release or filing is made.


(h) The Company will bear all its own expenses in connection with the
transactions contemplated by this Agreement and will pay at Closing by wire
transfer to Purchaser’s attorneys the legal fees and expenses incurred by
Purchaser; provided that the Company’s share of the Purchaser’s legal fees will
not exceed $20,000.00.


SECTION 10. Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (i) upon delivery to the party to
be notified; (ii) when received by confirmed facsimile or (iii) one (1) business
day after deposit with a nationally recognized overnight carrier, specifying
next business day delivery, with written verification of receipt. All
communications shall be sent to the Company and the Purchaser as follows or at
such other addresses as the Company or the Purchaser may designate upon 10 days’
advance written notice to the other party:



If to the Company, to:
PSI Corporation

    7222 Commerce Center Drive 

    Suite 240 

    Colorado Springs, Colorado 80919 

    Attn: Ken Upcraft, Chief Executive Officer and President

    Fax: 719-598-3897 

     

  If to the Purchaser, to:  Lazarus Investment Partners LLLP 

    2401 East Second Avenue 

    Suite 400 

    Denver, Colorado 80206 

    Attn: Justin Borus, Member 

    Fax: 303-302-9050 

 
-20-

--------------------------------------------------------------------------------


 

With a copy to:
James A. Jacobson, Esq.

    Berenbaum, Weinshienk & Eason, P.C. 

    370 Seventeenth Street, 48th Floor 

    Denver, Colorado 80202-5698 

    Fax: 303-629-7610 



SECTION 11. Changes. This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Purchaser. No
provision hereunder may be waived other than in a written instrument executed by
the waiving party.


SECTION 12. Headings. The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.


SECTION 13. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.


SECTION 14. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado and the federal law of the
United States of America.


SECTION 15. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered (including by facsimile) to the other parties.


SECTION 16. Entire Agreement. This Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant, or undertaking with respect to such matters.


SECTION 17. Assignment. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective permitted successors, assigns, heirs,
executors, and administrators. This Agreement and the rights of the Purchaser
hereunder may be assigned by the Purchaser without the Company’s consent, except
as may otherwise be provided in this Agreement.


SECTION 18. Further Assurances. Each party agrees to cooperate fully with the
other parties and to execute such further instruments, documents, and agreements
and to give such further written assurance as may be reasonably requested by any
other party to evidence and reflect the transactions described herein and
contemplated hereby and to carry into effect the intents and purposes of this
Agreement.


-21-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.
 

        COMPANY:       PSI Corporation, a Nevada corporation        By:   /s/
Kenneth J. Upcraft   Name:  Kenneth J. Upcraft    Title:  Chief Executive
Officer                PURCHASER:          Lazarus Investment Partners LLLP, a 
  Delaware limited liability limited partnership          By:  Lazarus
Management Company LLC,      its General Partner            By:  /s/ Justin B.
Borus     
Justin B. Borus, Manager 

 
-22-

--------------------------------------------------------------------------------


 